Citation Nr: 1145105	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Evaluation of PTSD, currently rated as 30 percent disabling prior to June 30, 2010, and 70 percent disabling from that date.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied service connection for PTSD.

In June 2009, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  The Board notes that the VLJ who conducted that hearing is no longer employed at the Board and the Veteran has the right to have the VLJ who conducts a hearing participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  Under these circumstances, it would be standard practice to provide the Veteran with another opportunity for a hearing if he wanted one.  However, because service connection has been granted for PTSD and the Board no longer has jurisdiction over this portion of the appeal, there is no possible prejudice to the Veteran in failing to allow him another opportunity for a hearing on this issue.  

The issue of the evaluation for PTSD, to include entitlement to a TDIU - for which the Veteran has completed the first of two actions needed to perfect an appeal to the Board - is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In May 2010, the RO issued a rating decision granting service connection for PTSD.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal for service connection for PTSD by the Board have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. 
§ 20.101(d) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, the Veteran filed a timely appeal of the RO's December 2007 rating decision.  In October 2009, the Board denied service connection for PTSD and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

While the appeal was pending before the Court, the Veteran submitted additional information regarding his PTSD stressors to the RO.  In May 2010, following further development of his PTSD stressors, the RO issued a rating decision granting service connection for PTSD.  Subsequently, in an April 2011 Memorandum Decision, the Court vacated the Board's October 2009 decision denying service connection for PTSD and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

The Board points out that the RO's May 2010 rating decision represented a full grant of the Veteran's claim for service connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for PTSD is dismissed.


REMAND

As discussed above, in a May 2010 rating decision, the RO granted service connection and awarded an initial 30 percent rating for PTSD, effective January 20, 2006.  In a July 2010 statement (VA Form 21-4138), the Veteran indicated that he did not think that the 30 percent disability rating for PTSD was fair.  The RO interpreted the Veteran's statement as a claim for an increased rating, developed the claim, and granted a higher 70 percent rating from June 30, 2010.  However, the Board finds that the Veteran's July 2010 should have been liberally interpreted as notice of disagreement (NOD) with the initial rating assigned by the RO in the May 2010 rating decision.  

By filing a timely NOD, the Veteran has initiated appellate review of the evaluation of his service-connected PTSD; however, the RO has yet to issue a statement of the case (SOC) with respect to this issue, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2011). 

The Board also points out that in May 2011, the Veteran filed a claim for a TDIU due to service-connected PTSD; however, the RO has not yet adjudicated the claim.  Under these circumstances, the Board finds that the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected PTSD.

2.  The RO/AMC should furnish to the Veteran a SOC on the evaluation for service-connected PTSD, to include entitlement to a TDIU, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


